Opinion issued March 18, 2010 








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-01003-CV
____________

TEXAS DEPARTMENT OF PUBLIC SAFETY, Appellant

V.

RACHEL LAMBERT, Appellee



On Appeal from the County Court at Law No. 4
Fort Bend County, Texas
Trial Court Cause No. 36548



MEMORANDUM  OPINION
	Appellant has filed an unopposed motion to dismiss the appeal.  No opinion
has issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 42.1(a)(1).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Higley.